United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-10578
                         Conference Calendar


LEROY HARRIS, JR.,

                                     Plaintiff-Appellant,

versus

BOBBY ARNOLD; JULITO P. UY; JOE NUNN,

                                     Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 2:05-CV-131
                        --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Leroy Harris, Jr., Texas prisoner # 580009, appeals the

dismissal of his civil rights complaint against officials of the

Texas Department of Criminal Justice and a physician as frivolous

and for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)

1915A, 1997e(c)(1).   Harris fails to show that the district court

erred when it rejected his claim that his Eighth Amendment rights

were violated when he was ordered to work with an axe in the

rain.    See Jackson v. Cain, 864 F.2d 1235, 1246 (5th Cir. 1989).

He also fails to show that medical treatment was delayed in

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10578
                                 -2-

violation of the Eighth Amendment.   See Mendoza v. Lynaugh,

989 F.2d 191, 195 (5th Cir. 1993); Varnado v. Lynaugh, 920 F.2d

320, 321 (5th Cir. 1991).   The district court’s dismissal is

affirmed.

     This court’s affirmance of the district court’s dismissal of

Harris’s complaint as frivolous and for failure to state a claim

counts as a strike for purposes of 28 U.S.C. § 1915(g).   See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).   Harris

is warned that if he accumulates three strikes under § 1915(g),

he will not be able to proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.